Citation Nr: 0518555	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  98-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ear disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to 
October 1945 and from September to October 1952.  

In July 2000, the veteran had a hearing at the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, before the undersigned Veterans Law 
Judge.  

In a decision, issued in October 2000, the Board of 
Veterans' Appeals (Board), found that new and material 
evidence had been received to reopen the veteran's claim 
of entitlement to service connection for bilateral ear 
disability.  The Board then remanded the case for further 
development.  

Following the requested development, the RO confirmed and 
continued its denial of entitlement to service connection 
for bilateral ear disability, including hearing loss 
disability and otitis media with perforated eardrums.  
Thereafter, the case was returned to the Board for 
further appellate action.

By a rating action in May 2003, the RO adjudged the 
veteran incompetent.  Consequently, the veteran was 
appointed a legal custodian, who became the appellant in 
this case.




REMAND

The veteran, through his legal custodian, seeks 
entitlement to service connection for bilateral ear 
disability, claimed primarily as hearing loss disability 
and otitis media with perforated tympanic membranes.

In its October 2000 remand, the Board directed that the 
veteran undergo a VA audiologic examination.  In so 
doing, the Board posed a number of questions to the 
examiner.  In part, the Board asked the following:  1) 
What disorder(s) of the ears did the veteran have when he 
started his active duty in September 1952? and 2) What 
disorder(s) of the ears did the veteran have at the end 
of his active duty in October 1952?  

The Board noted that if any of the disorders the veteran 
had in October 1952 were the same as those he had in 
September 1952, the examiner was to respond to each of 
the following questions:  1) Was there an increase in the 
severity of the disability during that time? And 2) if 
there was such an increase, was the increase beyond the 
natural progress of the disorder? 

Following a VA audiologic examination in December 2004, 
it was noted that when the veteran started active service 
in September 1952 and when he ended that period of active 
duty in October 1952, the veteran had had perforation of 
the tympanic membranes and otitis media.  It was also 
noted that the veteran had been hospitalized during that 
time; and, therefore, concluded that the veteran's 
condition had worsened.  However, it was not stated 
whether such worsening represented an increase beyond the 
natural progress of the disorder?  Such a deficiency 
suggests less-than-full compliance with instructions in 
the Board's remand and must be remedied.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In December 2004, the veteran also underwent an 
examination by a physician to determine if ear disease 
was present.  The physician acknowledged the various 
questions posed in the Board's remand, and referred the 
reader to the audiologic examination for the opinions 
rendered.  However, it is unclear whether the physician 
or the VA audiologist rendered those opinions.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED for the 
following actions:

1.  Return the claims folder to the 
December 2004 VA examiner who 
rendered the opinions requested in 
paragraph 4 on pages 13 and 14 of the 
Board's October 2000 remand.  Ask the 
examiner to review the veteran's 
claims folder and to render an 
opinion as to following:  Whether the 
veteran's otitis media and perforated 
tympanic membranes were worsened 
beyond the natural progress of such 
disease during his service in 
September and October 1952.  Again 
the rationale for all opinions must 
be set forth.  

2.  If the VA examiner who rendered 
the opinions requested in the Board's 
October 2000 remand is no longer 
employed by the VA, schedule the 
veteran for audiologic and 
otolaryngological examinations to 
determine the nature, etiology, and 
extent of any ear disability found to 
be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to each examiner for 
review, and each examiner must verify 
that the claims folder has, in fact, 
been reviewed.  

The examiners must specifically 
perform the following actions and/or 
answer the following questions:

a.  List the diagnoses of all 
current ear disorders as 
precisely as possible, including 
a determination regarding 
whether the veteran has hearing 
loss disability.

b.  For each current ear 
disorder, state a medical 
opinion as to the time of 
initial onset of the disorder.

c.  Is the veteran's curent 
hearing loss disability related 
to a disease or injury he had in 
service?

d.  What disorders of the ears 
did the veteran have when he was 
started active duty in September 
1952 (Please list the diagnoses 
in the most precise medical 
terms feasible).

e.  What disorders of the ears 
did the veteran have at the end 
of his active service in October 
1952? (Please list the diagnoses 
in the most precise medical 
terms feasible).
f.  If any of the disorders that 
the veteran had in October 1952 
were the same disorders that the 
veteran had in September 1952, 
based on medical analysis of the 
entire record, respond to each 
of the following questions:  (1) 
Was there an increase in the 
severity of disability during 
this time; and (2) If there was 
an increase in the severity of 
disability, was the increase 
beyond the natural progress of 
the disorder?

All indicated testing in this 
regard should be accomplished.  
A complete rationale for any 
opinion must be provided.  If 
the examiner can not answer any 
of the above questions, he or 
she should so state.

3.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issue of entitlement 
to service-connection for ear 
disability.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The appellant 
need take no action unless she is notified to do so.  It 
must be emphasized, however, that she has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



